Name: Commission Implementing Regulation (EU) 2017/494 of 21 March 2017 amending for the 262nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  politics and public safety
 Date Published: nan

 22.3.2017 EN Official Journal of the European Union L 76/18 COMMISSION IMPLEMENTING REGULATION (EU) 2017/494 of 21 March 2017 amending for the 262nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 16 March 2017, the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry under the heading Natural persons is deleted: Fahd Muhammad 'Abd Al-'Aziz Al-Khashiban (alias (a) Fahad H. A. Khashayban, (b) Fahad H. A. al-Khashiban, (c) Fahad H. A. Kheshaiban, (d) Fahad H. A. Kheshayban, (e) Fahad H. A. al-Khosiban, (f) Fahad H. A. Khasiban, (g) Fahd Muhammad 'Abd Al-'Aziz al-Khashayban (h) Fahd Muhammad'Abd al-'Aziz al-Khushayban, (i) Fahad al-Khashiban, (j) Fahd Khushaiban, (k) Fahad Muhammad A. al-Khoshiban, (l) Fahad Mohammad A. al-Khoshiban, (m) Fahad Mohammad Abdulaziz Alkhoshiban, (n) Abu Thabit, (o) Shaykh Abu Thabit, (p) Shaykh Thabet, (q) Abu Abdur Rahman, (r) Abdur Abu Rahman). Address: Saudi Arabia. Date of birth: 16.10.1966. Place of birth: Oneiza, Saudi Arabia. Passport No: G477835 (Saudi Arabian, issued on 26.6.2006, expired on 3.5.2011). Nationality: Saudi Arabian. Other information: Involved in the financing of and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 9.10.2007.